Per Curiam. This was a bill in chancery filed by appellants against appellee for partition and for an account. The parties owned as tenants in common two farms, and‘the management of one being in appellants and of the other in appellee, a long and somewhat complicated account between the parties had to be adjusted. The cause was referred to a special master, who took the evidence and reported his conclusions to the court; exceptions were filed thereto which, being overruled by the court, a'decree was entered in accordance with the finding of the master, that appellant pay to appellee the sum of $1,320. We have carefully examined the evidence, and the exceptions and reasons urged against the decree of the court, and perceive no error, but think that substantial justice has been reached. It would serve no good purpose to enter into a detailed statement of the various items entering into the final decree, but we are satisfied with the conclusion reached by the court, and therefore the decree of the Circuit Court will be affirmed. Decree affirmed.